961 F.2d 221
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Steve A. WILSON, Petitioner-Appellant,v.Jack COWLEY, Warden;  and Attorney General of the State ofOklahoma, Respondents-Appellees.
No. 92-6049.
United States Court of Appeals, Tenth Circuit.
April 22, 1992.

Before JOHN P. MOORE, TACHA and BRORBY, Circuit Judges.
ORDER AND JUDGMENT*
JOHN P. MOORE, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
This is an appeal from the denial of a state prisoner's petition for a writ of habeas corpus.   The case is before us on an application for certificate of probable cause.


3
Upon recommendation of a magistrate judge, the district court denied relief and dismissed Mr. Wilson's petition.   Our examination of the record and the magistrate judge's recommendation discloses no error.


4
Petitioner has not made a substantial showing of the denial of an important federal right by demonstrating that the issues raised are debatable among jurists, that a court could resolve the issues differently, or that the questions deserve further proceedings.   Barefoot v. Estelle, 463 U.S. 880 (1983).   The certificate of probable cause is therefore DENIED, and the appeal is DISMISSED.   The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3